Title: To James Madison from Robert Montgomery, 2 January 1807
From: Montgomery, Robert
To: Madison, James



Sir
Alicante 2 January 1807.

Inclosed you will please find the semiannual list of Arrivals till this date in which it is pleasing to Observe a greater number of Vessels than appeared at any period for the same space of time.
A French privateer called le Serpent of fourteen Guns commanded by Luis Dodero a noted Smuggler from Genove has been for some time past on this Coast cruising against the Enemies of that Country with little or no success, but on the first appearance of the Decree of Berlin 21 November last he has directed his depredations also against the flag of the United States and on the 26 ulto detained the Ship Cyrus of Boston Samuel Eames with 4000 Quintals of Salt and dry fish and yesterday in the same manner brought in the Schooner Sibay also of and from Boston with Staves Salmon and dry fish.  I have opposed this outrage with all my powers both private and publick, but heretofore without success.  I shall however by this post lay the whole matter before Mr. Erving and request his instructions how I am to conduct myself upon it in the meantime I have demanded redress from the government of this Country.  I have also advised Commodore Campbell now at Gibraltar and requested any force he can spare to prevent those insults to Our flag.  I have the honor to be truly Sir Your Obedt. huml. Servant

Robt Montgomery

